Citation Nr: 1760630	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée




ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge.  The record contains a transcript of the hearing.

The issue(s) of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  In a November 2007 rating decision, the RO denied reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that determination or submit new and material evidence within one year.

3.  In an April 2010 rating decision, the RO denied reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that determination or submit new and material evidence within one year.

4.  Evidence received since the April 2010 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1997, November 2007, and April 2010 rating decisions are final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

New and Material Evidence: Bilateral Hearing Loss

The Veteran filed an initial claim of entitlement to service connection for bilateral hearing loss in May 1997.  That claim was denied on the merits in a June 1997 rating decision due to lack of evidence on each of the elements of the claim.  The Veteran did not appeal that determination or submit new and material evidence within one year, so it became final.

In July 2007, the Veteran requested that his claim of entitlement to service connection for bilateral hearing loss be reopened.  The request to reopen was denied in a November 2007 rating decision.  The Veteran did not appeal that determination or submit new and material evidence within one year, so the rating decision became final.

In November 2009, the Veteran again requested reopening of his hearing loss claim.  The request to reopen was denied in an April 2010 rating decision. The Veteran did not appeal that determination or submit new and material evidence within one year, so the rating decision became final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the most recent, final decision on the merits, the record contains new and material evidence including additional allegations by the Veteran (particularly with respect to service in the United States Coast Guard and ear problems during that service), medical records establishing current bilateral hearing loss, and an August 2013 VA examination which indicates a possible association between the Veteran's service-connected tinnitus and his current hearing loss.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

While the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss, additional development is required.  Specifically, the Veteran testified at his hearing that, after he was discharged from the Army in 1980, he joined the United States Coast Guard and served until approximate 1983.  See June 2017 Board Hearing Tr. at 2-4.  He testified that, while in the Coast Guard, he had ear problems that required medical treatment.  Id. at 4-5.  Any such evidence would be relevant to the Veteran's claim, so efforts should be made to obtain records of the Veteran's claimed honorable service in the United States Coast Guard.  See 38 C.F.R. § 3.159(c)(2) (VA must obtain relevant treatment records in the custody of a federal agency or document that such records do not exist).

Depending on the results of the search for additional records, an additional examination or opinion may be necessary.  However, the RO will have to make that determination in the first instance based on the results of the development ordered here and any additional evidence provided by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain verification of the Veteran's claimed service in the United States Coast Guard from 1980/81 to 1983 in New Jersey, and obtain all service treatment records associated with any such service.

2.  Then, after any additional development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


